MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                    FILED
this Memorandum Decision shall not be                                Nov 02 2018, 7:27 am
regarded as precedent or cited before any
                                                                          CLERK
court except for the purpose of establishing                          Indiana Supreme Court
                                                                         Court of Appeals
the defense of res judicata, collateral                                    and Tax Court

estoppel, or the law of the case.


APPELLANT PRO SE                                        ATTORNEYS FOR APPELLEE
Paul D. Stucker                                         Curtis T. Hill
Carlisle, Indiana                                       Attorney General
                                                        Kelly A. Loy
                                                        Supervising Deputy Attorney
                                                        General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Paul D. Stucker,                                        November 2, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-1483
        v.                                              Appeal from the LaPorte Superior
                                                        Court
State of Indiana,                                       The Honorable Richard R.
Appellee-Plaintiff                                      Stalbrink, Jr., Judge
                                                        Trial Court Cause No.
                                                        46D02-1303-MR-84



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1483 | November 2, 2018              Page 1 of 6
                                            Case Summary
[1]   Thirty-five years ago, Paul D. Stucker murdered a fellow inmate while

      incarcerated for robbery. In a prison-disciplinary action, Stucker was

      sanctioned to segregation and a loss of his past and future good-time credit

      regarding his robbery sentence. In 2013, Stucker was charged with murdering

      the inmate. A jury found him guilty, and the trial court sentenced him to forty-

      five years. Stucker later filed a motion to correct erroneous sentence arguing

      that the trial court should have awarded him credit in the murder case for the

      time he spent in segregation and the good-time credit that he lost in the 1980s as

      a result of the prison-disciplinary action. The court denied his motion, and

      Stucker now appeals. Because the time Stucker served in the 1980s was

      credited toward his robbery sentence, he is not entitled to a second credit for

      that time in this case. We therefore affirm the trial court.



                             Facts and Procedural History
[2]   In 1983, Stucker was serving a seven-year sentence for two counts of Class B

      felony robbery at the Indiana State Prison in Michigan City. Appellee’s App.

      Vol. II p. 8 (PSI); see also Appellant’s App. Vol. II p. 46 (the State arguing in its

      response to Stucker’s motion to correct erroneous sentence that Stucker was

      sentenced to seven years on October 31, 1980).1 On October 19, 1983, inmate




      1
        At the hearing on the motion to correct erroneous sentence, Stucker argued that he was originally sentenced
      to seven years but that “the Court of Appeals remanded the sentencing, . . . and the judge gave me two tens

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1483 | November 2, 2018                  Page 2 of 6
      Johnny Hodge was set on fire inside his locked cell, killing him. Indiana

      Department of Correction officials investigated Stucker and two other inmates

      for Hodge’s murder, and in January 1984 the DOC’s Conduct Adjustment

      Board found that Stucker was “Guilty” of violating its disciplinary policy

      (specifically, “Code Number 100”) and imposed the following sanctions

      regarding Stucker’s robbery sentence: “Disciplinary Segregation” for three

      years, a demotion to Credit Class III (which earned no good-time credit), and a

      loss of 730 days of good-time credit time that he had previously earned.

      Appellant’s App. Vol. II p. 31. However, due to inconsistencies in witness

      testimony, the State did not attempt to prosecute anyone for Hodge’s murder at

      the time. See Stucker v. State, No. 46A05-1403-CR-117 (Ind. Ct. App. Feb. 9,

      2015), trans. denied. Stucker was released from prison in 1988.


[3]   The investigation into Hodge’s death was later reopened, and in March 2013

      the State charged Stucker with murder. A jury trial was held in February 2014,

      and Stucker was found guilty. The trial court sentenced Stucker to forty-five

      years. According to the sentencing order, the court found that Stucker was

      entitled to credit for 334 days he was confined awaiting trial and sentencing in

      2013-14, along with 334 days of good-time credit. Appellant’s App. Vol. II




      and run them together.” Tr. p. 6. For purposes of our opinion, it does not matter if Stucker’s robbery
      sentence was seven or ten years.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1483 | November 2, 2018                  Page 3 of 6
      p. 33.2 We affirmed Stucker’s conviction and sentence on direct appeal.

      Stucker, No. 46A05-1403-CR-117.


[4]   In March 2018, over four years after he was sentenced for murder, Stucker filed

      a motion to correct erroneous sentence with several exhibits attached to it,

      including the sanctions he received in the 1984 prison-disciplinary action.

      Appellant’s App. Vol. II pp. 37-38. Specifically, Stucker argued that he was

      entitled to additional credit toward his murder sentence for (1) the three years

      he spent in segregation, (2) the loss of good-time credit resulting from his credit-

      class demotion, and (3) the loss of 730 days of good-time credit that he had

      previously earned. According to Stucker, this amounted to an additional 2825

      days. See Tr. p. 6. The trial court denied Stucker’s motion to correct erroneous

      sentence.


[5]   Stucker, pro se, now appeals.



                                   Discussion and Decision
[6]   Stucker contends that the trial court erred by denying his motion to correct

      erroneous sentence. A trial court can grant a motion to correct erroneous

      sentence only where an error is “clear from the face of the judgment imposing

      the sentence in light of the statutory authority.” Robinson v. State, 805 N.E.2d




      2
        Because Stucker committed his offense before July 1, 2014, he was entitled to one day of good-time
      credit for each day that he was confined awaiting trial and sentencing. Ind. Code § 35-50-6-3(a), (b).

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1483 | November 2, 2018                   Page 4 of 6
      783, 787 (Ind. 2004). “Claims that require consideration of the proceedings

      before, during, or after trial may not be presented by way of a motion to correct

      sentence.” Id.


[7]   Here, the sentencing order for Stucker’s murder conviction provides that he was

      entitled to credit against his forty-five-year sentence for 334 days he was

      confined awaiting trial and sentencing and 334 days of good-time credit. In

      order to address Stucker’s argument that he is entitled to additional credit

      toward his murder sentence for the sanctions he received in his robbery case, we

      would have to look beyond the face of the murder sentencing judgment to the

      thirty-five-year-old robbery case. As the State argues, the fact that Stucker

      himself attached several exhibits to his motion to correct erroneous sentence

      “demonstrates that his request for credit time required the trial court to go well

      outside the four corners of the sentencing order.” Appellee’s Br. p. 12.


[8]   However, even if this issue was proper for a motion to correct erroneous

      sentence, Stucker would not be entitled to relief. Stucker claims that he is

      entitled to additional credit toward his murder sentence for 2825 days he served

      in the 1980s in his robbery case (about thirty years before he was officially

      charged with murder). But Stucker already received credit for this time—credit

      toward his seven-year robbery sentence. As the State points out, Stucker does

      not argue that his seven-year robbery sentence “was extended or that he

      remained incarcerated following the execution of that sentence.” Appellee’s Br.

      p. 15. As the trial court found, “[t]o award [Stucker] with time served under the

      separate sentence for this charge would undoubtedly award [him] double credit

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1483 | November 2, 2018   Page 5 of 6
      time.” Appellant’s App. Vol. II p. 52. We agree with the trial court. See

      Duncan v. State, 412 N.E.2d 770, 775 (Ind. 1980) (holding that “credit will not

      be allowed for time served as a result of another separate charge”), reh’g denied.

      We therefore affirm the trial court’s denial of Stucker’s motion to correct

      erroneous sentence.


[9]   Affirmed.


      Riley, J., and Kirsch, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1483 | November 2, 2018   Page 6 of 6